FILED
                             NOT FOR PUBLICATION                            JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JAMES HERMANUS RAUW,                            No. 07-73613

               Petitioner,                       Agency No. A096-356-443

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        James Hermanus Rauw, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KN/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), we deny the petition for review.

       Substantial evidence supports the agency’s conclusion that Rauw failed to

establish the extortion and occupation of his house in Indonesia were motivated,

even in part, on account of a protected ground, see Ochoa v. Gonzales, 406 F.3d
1166, 1171-72 (9th Cir. 2005), and he failed to demonstrate the other incidents

rose to the level of persecution, see Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th

Cir. 2003). Substantial evidence also supports the agency’s finding that Rauw

does not have a well-founded fear of future persecution because, even if Rauw was

a member of a disfavored group, he failed to demonstrate the requisite

individualized risk of persecution. Cf. Sael v. Ashcroft, 386 F.3d 922, 927-29 (9th

Cir. 2004). Lastly, substantial evidence supports the agency’s finding that Rauw’s

trips outside of the country and willingness to return to Indonesia undermined his

well-founded fear of persecution. See Belayneh v. INS, 213 F.3d 488, 491 (9th Cir.

2000) (presumption of a nationwide threat of persecution rebutted when petitioner

made three return trips).




KN/Research                              2                                    07-73613
       Because Rauw did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

       Finally, substantial evidence also supports the agency’s denial of CAT relief

because petitioner failed to establish that it is more likely than not he will be

tortured in Indonesia. See Wakkary, 558 F.3d at 1067-68.

       PETITION FOR REVIEW DENIED.




KN/Research                                 3                                       07-73613